Citation Nr: 1646682	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  08-37 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to additional nonservice-connected pension benefits for 2006 based on unreimbursed medical expenses, for accrued benefits purposes only, to include whether the Appellant is a proper claimant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from November 1982 to September 1943; the Veteran passed away in May 2007.  The Appellant in this case is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), that the Appellant was not entitled to accrued benefits.  The Appellant timely appealed that decision.  

This case was initially before the Board in March 2010, at which time the Board found that a claim for additional nonservice-connected pension benefits for 2006 based on unreimbursed medical expenses existed at the time of the Veteran's death and therefore was a proper basis for an accrued benefits claim.  The case was remanded for additional due process.  The Board again remanded the case in July 2014 for additional development.  The case has been returned to the Board at this time for further appellate review.  

As a final initial matter, the Board notes that the AOJ indicated in its most recent January 2016 supplemental statement of the case that the Board has recognized the Appellant as a valid substitute.  The Board notes that it has never recognized the Appellant as a valid substitute.  Additionally, as the Veteran died prior to October 2008, the regulations pertaining to substitution are inapplicable in the case at bar.  Consequently, as a matter of law, the Appellant in this case cannot be a valid substitute in this case and therefore the case is correctly addressed as an accrued benefits claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In the most recent January 2016 supplemental statement of the case (SSOC), the AOJ indicated that, after calculation of the Veteran's unreimbursed medical expenses for 2006, $4,128.00 was due to him at the time of his death; thus, it appears that the AOJ has conceded that there are accrued benefits that exist in this case.  

The AOJ ultimately found that the Appellant was not a proper claimant for accrued benefits, as she did not meet the proper definitions of a "child" under the law pertaining to accrued benefits.  See 38 C.F.R. § 3.1000(a).  Although it is correct that the Appellant does not meet the definition of "child" under the regulations pertaining to accrued benefits, she is nevertheless eligible for limited accrued benefits to the extent she is filing for reimbursement for the expenses of the Veteran's last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  

To this end, it appears that the Appellant has claimed $31.69 for burial expenses paid in May 2007, as well as $102.00 for what appears to be a headstone grave marker in April 2009.  The Appellant also appears to have claimed $752.00 from a payment that she made in September 2004 on behalf of the Veteran for what appears to be burial insurance.  A reading of the funeral bill from May 2007 indicates that a third-party insurance carrier paid $5,409.94 of the burial expenses at the time of the Veteran's death, resulting in a reduced personal payment by the Appellant at that time; it appears that the Appellant purchased this insurance on the Veteran's behalf approximately 3 years prior to his death.  Additionally, the Board notes that the AOJ awarded the Appellant $600.00 in burial benefits in July 2015.

The AOJ failed to discuss entitlement to accrued benefits under 38 C.F.R. § 3.1000(a)(5) in the January 2016 SSOC.  Particularly, it did not discuss whether the claimed $133.69 in burial expenses has been reimbursed to the Appellant, and if not, why, or whether the $752.00 payment for burial insurance on the Veteran's behalf is a claimable burial expense for reimbursement in this case.  Nor did the AOJ discuss any offset that may be necessary from any claimed burial expenses due to the payment of burial benefits in July 2015.  Therefore, Board must remand this case in order for the AOJ to clarify the bases of its decision.  

Finally, it does not appear that the AOJ has ever informed the Appellant that she may also submit any personal expenses that she incurred due to the Veteran's last sickness.  Thus, on remand, the AOJ should requests the Appellant submit any additional evidence regarding last sickness expenses that she may have personally incurred and which may be eligible for reimbursement in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Appellant of the information necessary to substantiate a claim for accrued benefits based on apportionment of burial and last sickness expenses under 38 C.F.R. § 3.1000(a)(5).  The AOJ should allow the Appellant to submit additional information regarding any such expenses that she may be claiming in this case on that basis, particularly as to any personal expenses incurred by the Appellant due to the Veteran's last sickness.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Appellant's claim for accrued benefits limited to reimbursement for expenses of the Veteran's burial and last sickness under 38 C.F.R. § 3.1000(a)(5).  The AOJ must also account for any offset necessary due to the payment of burial benefits in July 2015.  If the benefits sought on appeal remain denied, the Appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

